[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                              JULY 19, 2010
                               No. 09-16387                    JOHN LEY
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 09-20741-CR-PCH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

LONNIE JOHNSON,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (July 19, 2010)

Before EDMONDSON, BLACK and FAY, Circuit Judges.

PER CURIAM:

     Brian L. Stekloff, appointed counsel for Lonnie Johnson, has filed a motion
to withdraw from further representation, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Johnson’s conviction and sentence are AFFIRMED.




                                         2